UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the period ended April 8, 2014 COMMISSION FILE NUMBER: 000-22216 CANADIAN ZINC CORPORATION Suite 1710 - 650 West Georgia Street Vancouver, British Columbia Canada V6B 4N9 Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F Form 20-F oForm 40-F þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes oNo þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes o No þ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 13g3-2(b) under the Securities Exchange Act of 1934. Yes oNo þ If ‘Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): EXHIBIT LIST News release dated April 8, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CANADIAN ZINC CORPORATION Date: April 8, 2014 By: /s/ John F. Kearney John F. Kearney President and Chairman
